                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

 FEDERAL DEPOSIT INSURANCE                       §
 CORPORATION, as receiver for                    §
 GUARANTY BANK,                                  §
                                                 §
        Plaintiff,                               §         CIVIL NO. 1-14-CV-129-XR
                                                 §
 v.                                              §
                                                 §
 DEUTSCHE BANK SECURITIES, INC.,                 §
                                                 §
        Defendant.                               §


          ORDER ON MOTIONS TO EXCLUDE EXPERT TESTIMONY

       On this date, the Court considered three of the motions to exclude expert testimony

pending in this case. Plaintiff Federal Deposit Insurance Company (“FDIC”) moves to

exclude the testimony of two experts for Defendant Deutsche Bank Securities, Inc.

(“Deutsche Bank”): John Contino and Stephen Ryan. Deutsche Bank moves to exclude the

testimony of three FDIC experts: John Finnerty, Norman Miller, and Dawn Molitor-

Grennich. This order decides the motions on Contino (docket no. 180), Finnerty (docket no.

193), and Ryan (docket no. 182). A further order will decide the remaining motions on Miller

and Molitor-Grennich.

       This case is related to FDIC v. RBS Securities, Inc., No. 1-14-126-XR. The parties—

who share experts with that case—filed identical motions, responses, and replies in the two

cases. Indeed, RBS and Deutsche Bank filed their documents jointly. The Court’s analysis

of these motions in RBS is thus identical to its analysis of the motions in Deutsche Bank.

Accordingly, the Court adopts the reasoning of the order in RBS on the motions to exclude




                                             1
Contino, Finnerty, and Ryan. See FDIC v. RBS Securities, Inc., No. 1-14-126-XR, ECF No.

222.

       Thus, Plaintiff FDIC’s motion to exclude the testimony of John Contino (docket no.

180) is DENIED and Defendant Deutsche Bank’s motion to exclude the testimony of John

Finnerty (docket no. 193) is GRANTED IN PART and DENIED IN PART, as indicated in

the above-referenced order.

       Further, Plaintiff FDIC’s motion to exclude the testimony of Stephen Ryan (docket

no. 182) is GRANTED IN PART and DENIED IN PART, as indicated in the above-

referenced order.

       It is so ORDERED.

       SIGNED this 22nd day of March, 2019.




                                    XAVIER RODRIGUEZ
                                    UNITED STATES DISTRICT JUDGE




                                           2
